Citation Nr: 0920546	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened the claim for service 
connection for bilateral hearing loss and denied service 
connection for bilateral hearing loss and tinnitus on the 
merits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for service connection for bilateral 
hearing loss as well as the claim for service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a 
March 2002 rating decision.  Although notified of the denial, 
the Veteran did not initiate an appeal.

2.  Evidence received since the final March 2002 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim for service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The RO's March 2002 rating decision, wherein service 
connection for bilateral hearing loss was denied, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  The evidence received since the March 2002 rating 
decision is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. With regard to new-and-material evidence 
claims, the VCAA requires notice of the evidence needed to 
reopen the claim - including specifying the reasons for the 
prior final denial, as well as the evidence to establish the 
underlying benefit sought.  See also Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A November 2007 letter informed the 
Veteran of what would constitute new and material evidence to 
reopen his claim for service connection for hearing loss, as 
required by Kent.  Moreover, since his claim for service 
connection for hearing loss is reopened, any potential 
concerns about whether there was VCAA compliance with the 
requirements discussed in Kent are ultimately moot.

Moreover, since the Board is reopening the claim and, on 
remand to the RO, directing further development and 
readjudication on the underlying merits, it would be 
premature to determine whether there has been compliance with 
the VCAA until the requested remand development has been 
completed.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In this case, the appellant's claim of entitlement to service 
connection for hearing loss was denied in a March 2002 rating 
decision on the basis that the medical evidence did not show 
hearing loss occurred in or was caused by service.  This 
rating decision is considered final, although the claim may 
be reopened if new and material evidence is submitted; and if 
the claim is reopened, then it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Subsequent to the March 2002 rating decision, VA received 
additional evidence consisting of the Veteran's written 
communications as well as VA outpatient treatment records.  
The treatment records include a September 2007Addendum to an 
August 2007 report of VA audiology consultation which 
provides the opinion that, based on the Veteran's history of 
military noise exposure and configuration of hearing loss, it 
is as likely as not that the hearing loss and tinnitus are 
service connected.  Although this opinion does not reflect 
consideration of the Veteran's post-service occupational 
history of noise exposure, to include his employment at a 
textile mill, and the Veteran's military noise exposure has 
not been confirmed and his service treatment records are not 
available for review, the Court has held that, in determining 
whether evidence is new and material, the credibility of the 
evidence in question is, preliminarily, to be presumed.  If 
the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id; see also Justus v. Principi, 3 Vet. App. 510 (1992).

Thus, the evidence added to the record since the prior March 
2002 denial is both new and material.  The opinion contained 
in the September 2007 Addendum is new and material in that, 
not only was it not previously considered by the RO in 2002, 
but it also provides evidence suggesting the Veteran has 
hearing loss as a result of military noise exposure.  As 
such, this evidence raises a reasonable possibility that his 
claim will be established.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998) and Spalding v. Brown, 10 Vet. App. 6, 
11 (1996).  Thus, his claim is reopened.  38 C.F.R. § 3.156.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as indicated below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened; to this extent only, the appeal is granted.


REMAND

As the claim for service connection for bilateral hearing 
loss is reopened, VA's duty to assist now includes obtaining 
an examination or medical opinion, as indicated.  38 C.F.R. 
§ 3.159.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

In this case, for all intents and purposes, the Veteran's 
service treatment records have been irretrievably lost.  In 
May 1979, upon request from the RO, the National Personnel 
Record Center (NPRC) responded that no medical records were 
on file at NPRC and that the Veteran's service treatment 
records were fire-related.  However, the RO apparently did 
not make a formal finding of the unavailability of the 
Veteran's service records.  It is unclear whether the RO has 
attempted to obtain other alternative records.

Where the veteran's service treatment records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The 
appellant should be afforded the opportunity to provide such 
documentation.

Review of the evidence of record reveals that the Veteran's 
initial complaint of decreased hearing was in May 1994 when 
he asked about receiving a hearing aid.  He was referred to 
the "ETSU audiology clinic".  A May 1996 report of VA 
hospitalization in connection with unrelated complaints notes 
the Veteran's bilateral hearing aids with significant 
deafness.  An August 2001 report of VA audiology consultation 
notes that the Veteran noticed the hearing loss since he left 
the service.  Puretone thresholds revealed mild to sloping 
severe sensorineural hearing loss and fair word recognition 
at 60 percent AS (left ear) and normal hearing at 250 Hertz 
(Hz) sloping to a severe sensorineural hearing loss and poor 
word recognition at 40 percent AD (right ear).  The 
impression was severe high frequency sensorineural hearing 
loss.  Most recently, an August 2007 report of audiology 
consultation notes the Veteran's history of military noise 
exposure from heavy equipment, small weapons, and airplane 
engines with no use of hearing protection devices as well as 
occupational noise exposure from factory work during which he 
reported some use of hearing protection devices.  

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The September 2007 Addendum 
provides the opinion that, based on his history of military 
noise exposure and configuration of hearing loss, it is as 
likely as not that the hearing loss and tinnitus are service-
connected.  However, as noted above, there is no evidence to 
suggest that VA has made additional efforts to confirm the 
Veteran's military noise exposure through alternate means in 
light of the nonavailability of his service treatment 
records.  

In addition, the Veteran has not been afforded a VA 
audiological examination in connection with his claims for 
service connection for hearing loss and tinnitus.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should take appropriate 
steps to secure all alternative records 
for the Veteran from any appropriate 
source.  Per the VA Adjudication 
Procedure Manual, the non-exhaustive 
list of documents that may be 
substituted for service medical records 
in this case includes, but is not 
limited to, statements from service 
medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics, and private 
physicians where a Veteran may have 
sought treatment, especially soon after 
service discharge, letters written 
during service, photographs taken 
during service, pharmacy prescription 
records, and insurance examinations.  
Any and all records obtained should be 
associated with the claims file.  If 
there are no records, the RO should so 
specifically find and the documentation 
used in making that determination 
should be set forth in the claims file.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
(including any employee health 
facilities) who have tested his hearing 
or treated him for any hearing-related 
disorder since service.  The Veteran 
should be asked to provide as much 
detail as possible for the "ETSU 
audiology clinic" to which he was 
referred in 1994.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given 
opportunity to submit the sought-after 
records.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the Veteran for 
a VA audiology examination.  The claims 
file must be made available to the 
audiologist, and the audiologist should 
indicate in his/her report whether or 
not the claims file was reviewed.  The 
testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  The 
examination must be conducted without 
the use of hearing aids.  The examiner 
must determined 1) if the Veteran is 
currently diagnosed with bilateral 
hearing loss and/or tinnitus, and 2) if 
it is at least as likely as not (i.e., 
at least a 50 percent probability) that 
the diagnosed bilateral hearing loss 
and/or tinnitus had their onset during 
the Veteran's active duty service or 
are otherwise related to incident(s) in 
service, as opposed to post-service 
occupational (to include prior 
employment at a textile mill) or 
recreational history or some other 
cause or causes.  A complete rationale 
should be provided for all opinions 
expressed.  If the examiner is unable 
to provide the requested opinion 
without resorting to speculation, it 
should be so stated.  

4.  Thereafter, the AMC/RO should 
readjudicate the claims (on a de novo 
basis) in light of the additional 
evidence.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


